Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated November 18, 2021 is acknowledged.
Claims 1-7 and 9-17 are pending.
Claim 8 is cancelled.
Claim 1 is currently amended.
Claims 11-17 are new.
Claim 10 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-7, 9 and 11-17 as filed on November 18, 2021 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the abstract, the previous objection to the abstract is withdrawn.
In view of the cancellation of claim 8, the previous objection to claim 8 is withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2021 was considered.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1:  “% by mass % of” in (B), (C) and (D) should presumably recite “% by mass of” consistent with (A) and (E).
Claim 1:  “50nm” in (E) should recite “50 nm”.
 Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 3 recites component (E) is fumed silica having a specific surface area, however, claim 1 from which claim 3 depends recites component (E) is fumed silica having a primary particle diameter.  Because claim 3 is drawn to a different component (E) than claim 1, claim 3 fails to include all of the limitations of claim 1.  
	Claim 12 recites component (B) is at least one inclusive of oil, however, claim 1 from which claim 12 depends recites component (B) is a liquid oil.  The embodiment of claim 12 drawn to oil fails to further limit the liquid oil of claim 1 and fails to include the limitation of a liquid required by claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kyong et al. (KR 2007-0080644, published August 13, 2007, as evidenced by the Google translation, of record) as evidenced by SpecialChem in view of Moaddel et al. (US 2009/0130042, published May 21, 2009, of record); and Youssefyeh et al. (US 5,922,359, published July 13, 1999, of record).  
Kyong teach solid cosmetic compositions for cleansing and massage comprising 4 to 10 wt% of polyethylene having a melting point of 85 ºC and at least one of paraffin or mineral wax, 0.5 to 10 wt% of an oil absorptive powder such as silica powder and aryl methacrylate liquid as evidenced by SpecialChem) (abstract; page 2, 9th and 12th full paragraphs), as required by instant claims 5, 6, 9 and 11-13. 
For example, the silica powder is 1 to 10 wt% and the aryl methacrylate crosspolymer is 0.5 to about 3 wt% (ratio of about 1/3 to 10/0.5) (page 2, 10th full paragraph).  Exemplary compositions comprise 5 wt% silica powder and either 3 or 2 wt% methacrylate crosspolymer (Table 1) (ratio 5 / (3 or 2)).  The oil absorbent powder is not limited to silica powder or methacrylate crosspolymer (page 2, 10th full paragraph).
The compositions can further contain inter alia water (page 2, 14th full paragraph).  Exemplary compositions comprise 0.5% water (Table 1), as required by instant claim 4.
Kyong do not specifically teach 0.1 to 20 wt% powder having a diameter of 1 to 200 microns and 0.2 to 3 wt% fumed silica having a primary particle diameter of 50 nm or less as required by claim 1.
Kyong do not teach the powder is a clay mineral or a carbon powder as required by claim 2.
Kyong do not teach fumed silica having a specific surface area greater than or equal to 30 m2/g as required by claim 3.
Kyong do not teach untreated (hydrophilic as set forth at page 9 of the instant specification) fumed silica as required by claim 7.
These deficiencies are made up for in the teachings of Moaddel and Youssefyeh.
Moaddel teach cosmetic oil control additives include spheroids having an approximate diameter of about 4 to 40 microns; the spheroids are employed from about 1 to 15 wt% and aryl methacrylate) (abstract; paragraphs [0047]-[0052]).
Youssefyeh teach cosmetic oil absorbing agents include bentonite (clay), kaolin (clay) and fumed silica; fumed silica was found to be superior to other agents because it absorbs the most oil per gram (abstract; column 6, line 52 through column 7, line 47; Table 1), as required by instant claim 2.  Fumed silica is produced by vapor hydrolysis, yielding primary particles in various sizes ranging from 7 to 21 nm in diameter and having a surface area of 400 to 130 m2/g; these primary particles agglomerate to 0.5 to 10 microns (untreated) (paragraph bridging columns 6 and 7), as required by instant claims 3 and 7.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the oil absorptive powders of the compositions of Kyong should have an approximate diameter of about 4 to 40 microns as taught by Moaddel because this size is suitable for cosmetic oil control additives inclusive of methacrylate particles / powders and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use (untreated) fumed silica having a primary particle size ranging from 7 to 21 nm,  a surface area of 400 to 130 m2/g, and an agglomerate size of 0.5 to 10 microns as taught by Youssefyeh for the silica oil absorptive powder in the compositions of Kyong because fumed silica is a superior oil absorbing agent.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid cosmetic compositions of Kyong in view of Moaddel and Youssefyeh to further comprise additional oil absorbing agents inclusive of bentonite or/and kaolin as taught by Youssefyeh because Kyong teach the oil absorbent powder is not limited to the silica or the methacrylate.  Because the silica of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kyong et al. (KR 2007-0080644, published August 13, 2007, as evidenced by the Google translation, of record) as evidenced by SpecialChem in view of Moaddel et al. (US 2009/0130042, published May 21, 2009, of record); and Youssefyeh et al. (US 5,922,359, published July 13, 1999, of record) as applied to claims 1-7, 9 and 11-13 above, and further in view of O’Neil et al. (US 2018/0296451, published October 18, 2018, filed November 16, 2016).
The teachings of Kyong, Moaddel and Youssefyeh have been described supra.
They do not teach a mixture of kaolin, montmorillonite and mica as required by claim 14.
This deficiency is made up for in the teachings of O’Neil.
O’Neil teach personal care compositions for topical application inclusive of abrasive soaps comprising oil control agents inclusive of oil absorbing materials inclusive of inter alia mica, clays such as bentonite, montmarrillonite and kaolin, fumed silica, particulate cross-linked hydrophobic acrylate or methacrylate copolymers and mixtures thereof; the amount of these agent(s) may range from about 0.001 to about 25 wt% (abstract; paragraphs [0320], [0323]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid cosmetic compositions of Kyong in view of Moaddel and Youssefyeh to further comprise additional oil absorbing agents inclusive of mica and clays such as montmorillonite and kaolin as taught by O’Neil because Kyong teach the oil prima facie obvious to combine equivalents for the same purpose.  See MPEP 2144.06.  Because the silica oil absorbent of Youssefyeh has an agglomerate size of 0.5 to 10 microns and the methacrylate powder oil control additive of Moaddel has a particle size of about 4 to 40 microns, it would have been obvious that the additional oil absorbing agents inclusive of mica and clays such as montmorillonite and kaolin would have a particle size within the range taught by the prior art as suitable for such oil absorbers.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kyong et al. (KR 2007-0080644, published August 13, 2007, as evidenced by the Google translation, of record) as evidenced by SpecialChem in view of Moaddel et al. (US 2009/0130042, published May 21, 2009, of record); and Youssefyeh et al. (US 5,922,359, published July 13, 1999, of record) as applied to claims 1-7, 9 and 11-13 above, and further in view of Kelada et al. (US 2019/0328641, published October 31, 2019, filed April 30, 2018).
The teachings of Kyong, Moaddel and Youssefyeh have been described supra.
Kyong further teach the compositions can further contain pigments, perfumes or preservatives, humectants, etc. which are commonly used in cosmetics (page 2, 14th paragraph).
They do not teach Moroccan lava clay, Tanakura clay, or Palau white clay as required by claim 15.
They do not teach Moroccan lava clay as required by claim 16.
These deficiencies are made up for in the teachings of Kelada.
Kelada teach cleanser compositions comprising inter alia kaolin (abstract; claims).  Kaolin is a natural clay (paragraphs [0051]-[0056]).  Alternative clays include Moroccan lava 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil absorbing agents of the solid cosmetic compositions of Kyong in view of Moaddel and Youssefyeh inclusive of bentonite or/and kaolin to further comprise different types of clays inclusive of Moroccan lava clay as taught by Kelada in order to affect the deposition of an active such as salicylic acid onto the skin.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kyong et al. (KR 2007-0080644, published August 13, 2007, as evidenced by the Google translation, of record) as evidenced by SpecialChem in view of Moaddel et al. (US 2009/0130042, published May 21, 2009, of record); and Youssefyeh et al. (US 5,922,359, published July 13, 1999, of record) as applied to claims 1-7, 9 and 11-13 above, and further in view of Lee et al. (KR 2011-0079133 A, published July 7, 2011, as evidenced by the Google translation).
The teachings of Kyong, Moaddel and Youssefyeh have been described supra.
They do not teach a carbon powder as required by claim 17.
This deficiency is made up for in the teachings of Lee.
Lee teach cleansing and massage cosmetics comprising a clay mineral comprising montmorillonite, kaolin, talc, bentonite, charcoal or a mixture thereof (title; abstract; claims).   Clay minerals absorb sebum (page 1, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid cosmetic compositions of Kyong in view of prima facie obvious to combine equivalents for the same purpose.  See MPEP 2144.06.  Because the silica oil absorbent of Youssefyeh has an agglomerate size of 0.5 to 10 microns and the methacrylate powder oil control additive of Moaddel has a particle size of about 4 to 40 microns, it would have been obvious that the additional oil absorbing agents inclusive of charcoal would have a particle size within the range taught by the prior art as suitable for such oil absorbers.

Response to Arguments
Applicant’s arguments have been fully considered but they are not fully persuasive.
	Applicant’s contention that the fumed silica of Youssefyeh does not suggest fumed silica having a primary particle diameter as newly claimed is not found persuasive because Youssefyeh expressly teach the primary particle diameter of the silica aggregates ranges from 7 to 21 nm.  As evidenced by the Wikipedia entry of record, fumed silica “consists of microscopic droplets of amorphous silica fused into branched, chainlike, three-dimensional secondary particles which then agglomerate into tertiary particles”.  That the instant, as-filed specification employs the term of art of a primary particle size is clear in from the disclosure of the powder at pages 7-8.  The volume average particle diameter of the powder is disclosed in [0028] as specifically not referencing a primary particle diameter.  
	Applicant’s contention that the art does not teach the combination of powder and fumed silica is unclear because Kyong disclose a combination of a silica powder and a methacrylate powder and Moaddel and Youssefyeh evidence these powders have sizes as newly claimed.

	Applicant’s allegation of superior and/or unexpected properties in the evaluation of the state of sedimentation of powder disclosed in the examples within the instant, as-filed specification is acknowledged but not found persuasive at least because (1) the instant claims are broadly drawn to a solid and not to a process of re-solidifying a uniform suspension of a particles within an oil (e.g., paragraphs [0046]-[0047]) and (2) silica as exemplified is an art-recognized gelling agent for oil as evidenced at least by Goss (US 5,702,714).  See also paragraphs [0047]-[0052] of Moaddel for the disclosure of oil control additives having an approximate diameter of about 4 to 40 microns which are optionally, but preferably, used in combination with thickeners.  See also Guerra (US 2015/0328103).  See MPEP 716.02 for information regarding allegations of unexpected results.
	Therefore, the rejections over Kyong are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yamamoto (JP 2013-091609 A) teaches cleansing compositions comprising silica that is fumed silica having primary particle diameter of 5 to 50 nm (title; abstract).
	Goss (US 5,702,714) teaches fumed silica is a gelling agent for oil (abstract; column 2, lines 1-6).
Glenn, Jr. et al. (US 6,277,797) teach silica as a stabilizer (whole document; title; abstract).
	Guerra (US 2015/0328103) teaches cleansing compositions comprising exfoliating particles inclusive of moroccan lava clay suspended with thickener (abstract; paragraphs [0012]-[0015]; claims). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633